            Case 2:21-cv-00270-BJR Document 55 Filed 07/09/21 Page 1 of 2




                                             THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9

10   PARLER, LLC,                                Case No. 21-cv-00270-BJR

11                       Plaintiff,              PLAINTIFF PARLER LLC’S
                                                 RESPONSE TO DEFENDANTS’
12         vs.                                   MOTION TO SEAL PORTION OF
                                                 OPPOSITION TO MOTION FOR
13   AMAZON WEB SERVICES, INC., and              SANCTIONS
     AMAZON.COM, INC.,
14

15                       Defendants.

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF PARLER LLC’S RESPONSE TO                                    LAW OFFICES
     DEFENDANTS’ MOTION TO SEAL PORTION OF                             CALFO EAKES LLP
     OPPOSITION TO MOTION FOR SANCTIONS                         1301 SECOND AVENUE, SUITE 2800
                                                                SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR)                              TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 55 Filed 07/09/21 Page 2 of 2




 1          Parler, LLC agrees to and supports the relief requested in Defendants Amazon Web

 2   Services, Inc. and Amazon.com, Inc.’s (collectively, “Amazon”) Motion to Seal Portion of

 3   Opposition to Motion for Sanctions. Dkt. 39. Amazon’s Motion seeks to seal information about

 4   one of Parler LLC’s members, which this Court previously determined should be sealed in

 5   connection with Parler’s corporate disclosure statement. Dkt. 16.

 6          For the same reasons stated in Parler’s motion to seal its corporate disclosure statement,

 7   Dkt. 13, and in Amazon’s Motion to Seal, and pursuant to this Court’s March 15, 2021, Order, in

 8   conjunction with LCR 5(g)(2)(A), Parler requests that the Court grant Amazon’s Motion to Seal.

 9          DATED this 9th day of July, 2021.

10
                                                 CALFO EAKES LLP
11
                                                 By     s/Angelo Calfo
12                                                 Angelo J. Calfo, WSBA# 27079
                                                   1301 Second Avenue, Suite 2800
13                                                 Seattle, WA 98101
                                                   Phone: (206) 407-2200
14                                                 Fax: (206) 407-2224
                                                   Email: angeloc@calfoeakes.com
15

16                                               DAVID J. GROESBECK, P.S.

                                                    David J. Groesbeck, WSBA # 24749
17                                                  1333 E. Johns Prairie Rd.
                                                    Shelton, WA 98584
18                                                  Phone: (509) 747-2800
                                                    Email: david@groesbecklaw.com
19

20                                               SCHAERR |JAFFE LLP
21                                                   Gene C. Schaerr (pro hac vice to be submitted)
                                                     H. Christopher Bartolomucci (pro hac vice to be
22                                                   submitted)
                                                     1717 K Street NW, Suite 900
23                                                   Washington, DC 20006

24                                                  Counsel for Plaintiff Parler LLC

25
     PLAINTIFF PARLER LLC’S RESPONSE TO                                                LAW OFFICES
     DEFENDANTS’ MOTION TO SEAL PORTION OF                                         CALFO EAKES LLP
     OPPOSITION TO MOTION FOR SANCTIONS                                     1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 1                                      TEL (206) 407-2200 FAX (206) 407-2224
